DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maslar et al. (US PUB 2012/0009694), hereinafter Maslar.

With respect to claims 1 and 10, Maslar discloses an apparatus for controlling precursor flow, comprising: an ampoule (See [4] in figure 1 of Maslar) to output a precursor (See [2] in figure 1 in view of paragraph [0024] of Maslar); a sensor assembly communicatively coupled to the source (See the combination of [6], [8] and [9] in figure 1 of Maslar), and comprising: a cell (See [100] in figure 1 of Maslar), coupled to the source (See the source flow egressing from [4] in figure 1 of Maslar), to receive and conduct the precursor (See the source flow [3] in figure 1 of Maslar); a detector (See [8] in figure 1 of Maslar), to detect light transmitted through the cell (See [9] in figure 1 of Maslar); and a control system (See [12] in figure 1 of Maslar), the control system arranged to determine a precursor flux value based upon a change in detected light intensity received from the cell during flow of the precursor through the cell (See paragraph [0026] of Maslar), the control system comprising: a temperature control processor (See paragraph [0027] of Maslar), configured to: determine a flux error value based upon the precursor flux value (See paragraph [0027] of Maslar); determine a temperature adjustment DT, based upon the flux error value (See paragraph [0027] of Maslar); and calculate a new set of temperature setpoints to be applied to the ampoule (See paragraph [0039] of Maslar); and an end-of-life processor, the end-of-life processor configured to: check for an end-of ampoule-life condition when the new set of temperature setpoints is not within the predetermined set of temperature limits (See paragraphs [0057] and [0058] of Maslar).
With respect to claims 3 and 13, Maslar discloses the apparatus of claim 1, the temperature control processor configured to: determine a warning band condition based upon the precursor flux value; and adjust a temperature of the ampoule based upon the warning band condition (See paragraph [0027] of Maslar).
With respect to claim 4, Maslar discloses the apparatus of claim 1, the flux calculation processor configured to calculate an integrated flux of the precursor by determining the precursor flux value at a plurality of instances (See paragraphs [0023] and [0026] of Maslar).
With respect to claims 5 and 14, Maslar discloses the apparatus of claim 1, the temperature control processor configured to adjust the temperature by: determining a temperature adjustment ΔT, where ΔT = P*€ + D *d €/dt +I* ∫ €/dt,
where P, I and D are a proportional, integral, and derivative gains, and where € is an error based upon current temperature limits of the ampoule (See [12] in view of Figure 1 and further in view of paragraphs [0026]-[0027] of Maslar).
With respect to claims 6 and 15, Maslar discloses the apparatus of claim 1 the temperature control processor configured to adjust a temperature of the ampoule by: applying the new set of temperature setpoints to control heating of the ampoule when the new set of temperature setpoints are within a predetermined set of temperature limits (See paragraph [0027] in view of paragraph [0039] of Maslar).
With respect to claims 7 and 16, Maslar discloses the apparatus of claim 1, the end-of-life processor configured to: recalculate ΔT to generate a conservative ΔT based upon a most conservative limit when the end-of ampoule life condition has not been met; and calculate the new set of temperature setpoints to be applied to the ampoule based upon the conservative ΔT (See paragraph [0027] in view of paragraph [0039] of Maslar).
With respect to claims 8 and 17, Maslar discloses the apparatus of claim 1, the flux control routine further comprising an excursion processor, the excursion processor configured to: determine a fault condition based upon the precursor flux value (See paragraphs [0023] and [0026] of Maslar); and send a notification signal of an excursion (See paragraph [0027] of Maslar), when a substrate being processed is during the fault condition is not a first substrate (See paragraph [0027] in view of [18] in figure 1 of Maslar).
With respect to claim 9, Maslar discloses the apparatus of claim 1, the flux control routine further comprising a clog detection processor, the clog detection processor configured to: receive a cell pressure reading for the cell; receive the precursor flux value; and determine a clog location based upon the cell pressure reading and precursor flux value (See paragraphs [0026] and [0027] in view of paragraph [0063] of Maslar).
With respect to claim 12, Maslar discloses the method of claim 10, wherein the providing the flow of the precursor comprises providing a plurality of pulses at a plurality of instances of the precursor, the method further comprising calculating an integrated flux of the precursor based upon determining the precursor flux value at the plurality of instances (See paragraphs [0023] and [0026] of Maslar).
With respect to claim 18, Maslar discloses a method, comprising: determining a precursor flux value based upon a change in detected signal intensity received from a cell (See paragraph [0026] of Maslar) of a gas delivery system to deliver a precursor (See [2] in figure 1 in view of paragraph [0024] of Maslar); determining a flux error value based upon the precursor flux value (See paragraph [0027] of Maslar); determining a temperature adjustment ΔT, based upon the flux error value (See paragraph [0027] of Maslar); calculating a new set of temperature setpoints to be applied to the ampoule (See paragraph [0039] of Maslar); and checking for an end-of ampoule-life condition when the new set of temperature setpoints is not within the predetermined set of temperature limits (See paragraphs [0057] and [0058] of Maslar).
With respect to claim 20, Maslar discloses the method of claim 18, further comprising: applying the new set of temperature setpoints to control heating of the ampoule (See paragraph [0027] of Maslar) when the new set of temperature setpoints are within a predetermined set of temperature limits (See paragraph [0039] of Maslar).
Allowable Subject Matter
Claims 2, 11  and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements comprising a flux calculation processor to determine the precursor flux value by receiving a first reference signal in the cell, generated at a first instance, the first reference signal indicative of a detector performance at the first instance for a detector, the detector to detect a light intensity from a light source; receiving a background signal, generated at the first instance, the background signal being generated by the detector; receiving a second reference signal, generated at a second instance, subsequent to the first instance, the second reference signal indicative of the detector performance at the second instance for the detector; and receiving a precursor signal, generated at a third instance, subsequent to the first instance, when the precursor is flowing in the cell.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps of receiving a first reference signal in the cell at a first instance, the first reference signal indicative of a detector performance at the first instance for a detector, the detector to detect a light intensity from a light source; receiving a background signal at the first instance, the background signal being generated by the detector; receiving a second reference signal at a second instance, subsequent to the first instance, the second reference signal indicative of the detector performance at the second instance for the detector; and receiving a precursor signal from the detector at a third instance, subsequent to the first instance, when the precursor is flowing in the cell and light is generated by the light source.
With respect to claim 19, the prior art of record neither shows nor suggests the combination of method steps comprising receiving a first reference signal in the cell, generated at a first instance, the first reference signal indicative of a detector performance at the first instance for a detector, the detector to detect a light intensity from a light source; receiving a background signal, generated at the first instance, the background signal being generated by the detector; receiving a second reference signal, generated at a second instance, subsequent to the first instance, the second reference signal indicative of the detector performance at the second instance for the detector; and receiving a precursor signal, generated at a third instance, subsequent to the first instance, when the precursor is flowing in the cell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2008/0015487 discloses a system and method for delivery of regional citrate 
anticoagulation to extracorporeal blood circuits.

US PUB 2015/0221808 Method for monitoring process, involves modifying concentration of 
chemical component, during reaction process, when detected concentration value is different 
from predefined threshold concentration level or range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2858                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858